Siebeckee, J.
It is strenuously argued that the plaintiff was ignorant of the contents of the release, due to the facts that he understood no English; that he could not read it; and that, owing to differences in the Italian spoken by him and the interpreter, the interpretation of it given to him was not fully understood by him. The plaintiff’s evidence bearing on what occurred at the time of settlement shows that he understood the defendant’s representative was negotiating with him for a settlement of the claim he made for damages. Shortly after the accident he had an interview with the company’s representative at the hospital, and he then stated that if the company would pay him $5,000 the matter would end there. .This the company refused to consider. It appears that he and Mrs. Curley, the interpreter, called at the defendant’s office a few days after he left the hospital, and through Mrs. Curley he again stated his story of the accident By arrangement with Mrs. Curley they again went to the defendant’s office a few days thereafter, and the release was then executed. It is shown that Mrs. Curley had theretofore been engaged by the defendant to interpret between its representatives and Italians who could not speak English, and that she received compensation from the defendant company for the service so rendered by her in this case. On the occasion of the execution of the release plaintiff states that he was offered $250 in money and the cost of an artificial limb in settlement of his claim, but that he refused to accept such offer and insisted that the defendant obligate itself to employ him for life, and that he understood this condition was agreed to by defendant’s agent who negotiated the settlement. He states that its omission from the written release was not brought to his attention by the interpretation of the writing, and that he *627had no knowledge of its contents except such as was communicated to him by the interpreter. We think the evidence wholly fails to show that he was incapable of understanding the Italian spoken by Mrs. Curley, the interpreter. Ilis evidence discloses that he was fully apprised of the terms of the settlement, except as to his claim that he was to be employed by the defendant for life. He received the money with the understanding that it was to be applied in payment of his claim for damages. It is undisputed that he received his information from Mrs. Curley. This shows that he understood her. In the light of these facts, the-objection to receiving La Piana’s testimony as to differences in Italian dialects was properly sustained.
The question is: Does the evidence show that the plaintiff was induced to sign this- release through misrepresentation and undue influence? It is claimed that the interpreter, Mrs. Curley, did not correctly interpret the release to plaintiff and fully inform him as to its contents. In so far as the evidence conflicts on this snbject it is a dispute between him and the interpreter. She testifies that she correctly interpreted the writing to him and explained its contents. It is manifest that she understood its import and effect. The facts and circumstances of the transaction and plaintiff’s admission of what she told him respecting it confirm her assertion that he understood and comprehended the transaction. She testified positively that she interpreted the writing to him and explained its contents. As stated above, plaintiff’s course in the affair confirms her in this claim. It is clear that he was not deceived by having the release misstated to him.
Can it be said that the evidence shows that he was coerced or otherwise misled into signing the paper ? His claim that he was told that the company had a paper signed by his cousin showing the accident was his own fault, and that if he litigated the matter it would take a long time and he would get nothing in the end, is denied by the interpreter and the com*628pany’s agent. These facts and the accompanying circumstances of the transaction, in view of the conflicting claims of the parties as to defendant’s liability, make no such clear affirmative showing as the law requires to impeach the written release and set it aside. The probative force of plaintiff’s evidence for such impeachment is of slight weight, and it is fully neutralized by the facts and circumstances of the case and by the positive evidence of the other parties who witnessed the transaction.
“To accomplish impeachment of a formal written instrument on such grounds, the proof must be clear and convincing beyond reasonable controversy.” Steffen v. Supreme Assembly, 130 Wis. 485, 110 N. W. 401, and cases cited.
The trial court had the advantage of seeing the witnesses as they testified, and concluded that the evidence presented no question for the jury as to the impeachment of this formal writing. Under such circumstances, in passing on such evidence its opinion should be given weight in this court.
• We are persuaded that the judgment dismissing the complaint should be sustained.
By the Court. — Judgment affirmed.